1    Justin G. Randall, Esq.
     Nevada Bar No. 12476
2    LERNER & ROWE INJURY ATTORNEYS
     4795 So. Durango Drive
3    Las Vegas, Nevada 89147
     Telephone: (702) 877-1500
4    Facsimile: (702) 933-6309
     Email: jrandall@lernerandrowe.com
5    Attorneys for Plaintiff
6
                                   UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8
     LUWANNA HOOPER-CRUM, individually;                     CASE NO.     2:20-cv-00019-KJD-VCF
9
                   Plaintiff,                                   STIPULATION AND ORDER
10                                                           EXTENDING BRIEFING DEADLINE
     v.                                                       ON DEFENDANT’S MOTION TO
11                                                          DISMISS, OR IN THE ALTERNATIVE,
     GEICO CASUALTY COMPANY; DOES I – X;                    TO STRIKE FOR A MORE DEFINITE
12   and ROE CORPORATIONS I - X, inclusive,                           STATEMENT
13                 Defendants.                                         (FIRST REQUEST)
14

15
            Defendant Geico Casualty Company filed its Motion to Dismiss, or in the Alternative, to
16
     Sever/Bifurcate and to Stay Claims for Bad Faith on January 13, 2020 (Docket #6 & #7). Plaintiff
17
     Luwanna Hooper-Crum’s response to Defendant’s Motion to Dismiss, or in the Alternative, to
18
     Sever/Bifurcate and to Stay Claims for Bad Faith is currently due January 27, 2020.
19
            Plaintiff Luwanna Hooper-Crum, through her counsel of record, Justin G. Randall, Esq., of
20
     Lerner & Rowe Injury Attorneys, and Defendant Geico Casualty Company, through its counsel of
21
     record Wade M. Hansard, Esq., Jonathan W. Carlson, Esq., and Renee M. Maxfield, Esq., of
22
     McCormick, Barstow, Sheppard, Wayte & Carruth, LLP, stipulate and agree, that:
23
     ...
24
     ...
25
     ...
26
     ...
27
     ...
28



                                                      1
1             Plaintiff Luwanna Hooper-Crum shall have up to and including February 10, 2020, to file
2    and serve her response to Defendant’s Motion to Dismiss, or in the Alternative, to Sever/Bifurcate
3    and to Stay Claims for Bad Faith (Dockets 6 & 7), and any timing for any reply thereafter will be
4    determined by the Local District Court Rules.
5    LERNER & ROWE INJURY ATTORNEYS                   McCCORMICK, BARSTOW, SHEPPARD, WAYTE
                                                      & CARRUTH, LLP
6
     By:       /s/ Justin G. Randall                  By:      /s/ Jonathan Carlon
7          Justin G. Randall, Esq.                          Wade M. Hansard, Esq.
           Nevada Bar No. 12476                             Nevada Bar No. 8104
8          4795 South Durango Drive                         Jonathan W. Carlson, Esq.
           Las Vegas, Nevada 89147                          Nevada Bar No. 10536
9          Attorneys for Plaintiff                          Renee M. Maxfield, Esq.
                                                            Nevada Bar No. 12814
10                                                          8337 West Sunset Road, Suite 350
                                                            Las Vegas, Nevada 89113
11                                                          Attorneys for Defendant
12

13                                                   ORDER
14            IT IS SO ORDERED that Plaintiff Luwanna Hooper-Crum shall have up to and including
15   February 10, 2020, to file and serve his response to Defendant’s Motion to Dismiss, or in the
16   Alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith (Dockets 6 & 7), and any timing
17   for any reply thereafter will be determined by the Local District Court Rules.
18

19
           Dated: 1/24/2020
20
                                                  UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28



                                                       2
